Case 8:19-cv-00710-MSS-TGW Document 239 Filed 11/17/20 Page 1 of 5 PageID 7032




                             UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

     UMG RECORDINGS, INC., et al.,

                    Plaintiffs,

            v.
                                                        Case No. 8:19-cv-710-MSS-TGW
     BRIGHT HOUSE NETWORKS, LLC,

                    Defendant.

       CONSENTED MOTION FOR CLARIFICATION OF SEAL ORDER (DOC. 232)

           Plaintiffs move for an order clarifying the Court’s Order entered on November 10,

    2020 (Dkt. 232) (“Seal Order”), and state as follows:

           1.      On October 23, 2020, Defendant Bright House Networks, LLC (“BHN”) filed

    its Objection to Magistrate Judge’s Ruling on Motion to Compel (Dkt. 212) (“Objection”).

           2.      In the Objection, BHN attaches and refers to Exhibit 3 to the Declaration of

    Andrew Schapiro (Dkt. 212-4, “Objection Exhibit 3”).

           3.      Because Objection Exhibit 3 was designated confidential, BHN moved to file

    Objection Exhibit 3 and references to it in the Objection under seal. Dkt. 213.

           4.      The Court granted BHN’s motion on October 28, 2020. Dkt. 220.

           5.      On November 6, 2020, Plaintiffs filed an Opposition to Defendant’s Objection

    to Magistrate Judge’s Ruling on Motion to Compel (Dkt. 230) (“Redacted Opposition”). In

    order to respond to BHN’s Objection, Plaintiffs refer to Objection Exhibit 3 in their

    Opposition; however, in accordance with the Court’s order sealing Objection Exhibit 3,

    Plaintiffs redacted all references to Objection Exhibit 3 in the Redacted Opposition.




                                                                                       6FQ1390.DOCX
Case 8:19-cv-00710-MSS-TGW Document 239 Filed 11/17/20 Page 2 of 5 PageID 7033




           6.      Accordingly, Plaintiffs filed a Consented Motion for Leave to file Document

    Under Seal (Dkt. 231) (“Seal Motion”), requesting the Court’s leave (a) for the Redacted

    Opposition to remain the public version of the filing and (b) to file the unredacted version of

    the Redacted Opposition under seal.

           7.      On November 10, 2020, the Court entered the Seal Order granting the Seal

    Motion. Dkt. 232. In the Seal Order, the Court directed the Clerk to seal the Redacted

    Opposition (Dkt. 230); however, the Redacted Version is redacted and should be the public,

    not the sealed, version of the Opposition. The Court also directed Plaintiffs to file a redacted

    version of the Opposition on the public docket; however, the Redacted Opposition is already

    the redacted version of the Opposition that is and should remain on the public docket.

           8.      Accordingly, Plaintiffs request the Court enter an order clarifying the Seal

    Order by directing (a) the Clerk to unseal the Redacted Opposition filed at Dkt. 230 because

    that is the redacted version of the Opposition that should remain on the public docket, and (b)

    Plaintiffs to submit the unredacted version of the Redacted Opposition to the Clerk in

    accordance with the procedures set forth in the Local Rules and Administrative Procedures

    for Electronic Filing, i.e., filing the unredacted version of the Opposition with the Clerk in

    paper format clearly designated as “UNDER SEAL”.

           9.      BHN consents to the relief sought in this Motion.

           For the foregoing reasons, Plaintiffs respectfully request that the Court enter an order

    clarifying the Seal Order as set forth herein.

    Dated: November 17, 2020                              Respectfully submitted,

                                                          /s/ Bryan D. Hull
                                                          Bryan D. Hull, Esquire



                                                 —2—
                                                                                         6FQ1390.DOCX
Case 8:19-cv-00710-MSS-TGW Document 239 Filed 11/17/20 Page 3 of 5 PageID 7034




                                            Florida Bar No. 020969
                                            David C. Banker, Esquire
                                            Florida Bar No. 0352977
                                            BUSH ROSS, P.A.
                                            1801 North Highland Avenue
                                            P.O. Box 3913
                                            Tampa, FL 33601-3913
                                            Telephone: (813) 224-9255
                                            dbanker@bushross.com
                                            bhull@bushross.com

                                            Jonathan M. Sperling (pro hac vice)
                                            COVINGTON & BURLING LLP
                                            The New York Times Building
                                            620 Eighth Avenue
                                            New York, NY 10018-1405
                                            Telephone: (212) 841-1000
                                            jsperling@cov.com

                                            Mitchell A. Kamin (pro hac vice)
                                            Neema T. Sahni (pro hac vice)
                                            COVINGTON & BURLING LLP
                                            1999 Avenue of the Stars, Suite 3500
                                            Los Angeles, CA 90067-4643
                                            Telephone: (424) 332-4800
                                            mkamin@cov.com
                                            nsahni@cov.com

                                            Matthew J. Oppenheim (pro hac vice)
                                            Scott A. Zebrak (pro hac vice)
                                            Jeffrey M. Gould (pro hac vice)
                                            OPPENHEIM + ZEBRAK, LLP
                                            4530 Wisconsin Ave. NW, 5th Fl.
                                            Washington, DC 20016
                                            Telephone: (202) 621-9027
                                            matt@oandzlaw.com
                                            scott@oandzlaw.com
                                            jeff@oandzlaw.com

                                            Attorneys for Plaintiffs




                                     —3—
                                                                         6FQ1390.DOCX
Case 8:19-cv-00710-MSS-TGW Document 239 Filed 11/17/20 Page 4 of 5 PageID 7035




                         L.R. 3.01(g) CERTIFICATION OF COUNSEL

           Pursuant to Local Rule 3.01(g), counsel for Plaintiffs conferred with counsel for BHN

    regarding this motion, and BHN consents to the relief requested herein.

    Dated: November 17, 2020

                                                        /s/ Bryan D. Hull
                                                        Bryan D. Hull

                                                       Attorney for Plaintiffs




                                                                                    6FQ1390.DOCX
Case 8:19-cv-00710-MSS-TGW Document 239 Filed 11/17/20 Page 5 of 5 PageID 7036




                                  CERTIFICATE OF SERVICE

           I hereby certify that on November 17, 2020, I caused the foregoing document and all

    accompanying materials to be filed electronically with the Clerk of the Court using the

    CM/ECF system, which will send a notice of electronic filing to all counsel of record

    registered with CM/ECF.



    Dated: November 17, 2020

                                                        /s/ Bryan D. Hull
                                                        Bryan D. Hull

                                                        Attorney for Plaintiff




                                               —5—
                                                                                      6FQ1390.DOCX
